UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7291



LONNIE MCDONOVAN GHOLSON,

                                            Plaintiff - Appellant,

          versus

LIEUTENANT RICE, UMT in Building Two; MAJOR
THORNE; C. E. THOMPSON, Warden; SERGEANT
FLEKER; SERGEANT WILLIAMS, Caucasian Male;
OFFICER CRUSHFIELD; OFFICER JACKSON, Slim,
tall, redhead, male corrections officer work-
ing on 8 to 4 shift in Building Two; OFFICER
JACKSON, Male, black officer on TAC Team; FAYE
NEWCOMB, Corrections Officer; CORRECTIONS OF-
FICER TERRY, Female, black officer working on
day shift; CORRECTIONS OFFICER TERRY, Female,
black officer working 4 to 12 shift; CORREC-
TIONS OFFICER HITE, Works in Building One;
SERGEANT BOYD; CORRECTIONS OFFICER FREEMAN,
Works Building Two on 4 to 12; OFFICER DUFFY;
OFFICER JACKSON, Middle age caucasian on TAC
team,

                                           Defendants - Appellees,

          and


CORRECTIONS OFFICER ROYSTER; NURSE MONEY;
CORRECTIONS OFFICER SMITH, 6 foot 3, dark
skin, male officer works on 8 to 4 shift in
Building Two; CORRECTIONS OFFICER SMITH,
Short, black, male officer who works on 4 to
12 shift; OFFICER TERRY,

                                                       Defendants.
Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-94-695-2)


Submitted:    December 14, 1995        Decided:   January 17, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lonnie McDonovan Gholson, Appellant Pro Se. Lance Bradford Leggitt,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinions and find no reversible
error. Accordingly, we affirm on the reasoning of the district

court. Gholson v. Rice, No. CA-94-695-2 (E.D. Va. June 29, 1995;

July 20, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED



                                  2